UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. IRON MINING GROUP, INC. (Exact name of registrant as specified in its charter) Florida 333-147529 27-0586475 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 295 Madison Avenue, 12th Floor New York, NY 10017 (Address of principal executive offices) (646) 389-3070 (Registrant’s telephone number, including area code) WORLDVEST, INC. (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes o Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes o Nox As ofNovember 22, 2010 there were 91,458,614 shares outstanding of the registrant’s common stock. IRON MINING GROUP, INC. FORM 10-Q September 30, 2010 INDEX PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Combined Balance Sheets 1 Combined Statements of Operations 2 Combined Statements of Cash Flows 4 Notes to Combined Financial Statements 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4. CONTROLS AND PROCEDURES 22 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 23 ITEM 1A. RISK FACTORS 23 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 23 ITEM 4. (REMOVED AND RESERVED) 23 ITEM 5. OTHER INFORMATION 23 ITEM 6. EXHIBITS 23 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Iron Mining Group, Inc (Formerly WorldVest, Inc.) Combined Balance Sheets September 30, December 31, (Unaudited) Assets Current assets: Cash $ $ Trade receivables - Trade receivables - related party - Prepaid expenses Salary advances - Notes receivable - Total current assets Property and equipment, net of accumulated depreciation Deferred acquisition costs - Total assets $ $ Liabilities and Stockholders' (Deficit) Current liabilities: Accounts payable $ $ Accrued payroll Notes payable - Notes payable - related parties Accrued interest payable Accrued interest payable - related parties Total current liabilities Total liabilities Commitments and contingencies Stockholders' (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized, 5,000,000 and no shares issued and outstanding as of September 30, 2010 and December 31, 2009 Common stock, $0.001 par value, 100,000,000 shares authorized, 59,103,892 and 58,979,592 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Common stock payable Deferred offering cost ) - Accumulated (deficit) ) ) Total stockholders' (deficit) ) ) Total liabilities and stockholders' (deficit) $ $ See Accompanying Notes to Combined Financial Statements 1 Iron Mining Group, Inc (Formerly WorldVest, Inc.) Combined Statements of Operations Unaudited For the three months ended For the nine months ended September 30, September 30, Revenue Investment revenue $ $
